Citation Nr: 0923497	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-22 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for skin disability, 
including actinic keratosis.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1953 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied 
service connection for a skin disability.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In a March 2007 Board remand, the AMC or RO was to complete 
requested development and then re-adjudicate the Veteran's 
service connection claim for a skin disability.  If the 
benefit remained denied, the Veteran was to be furnished a 
supplemental statement of the case (SSOC) and given an 
opportunity to respond.  

The claims file reflects that two March 2009 SSOCs were 
created.  One was completed; the other was partially blank, 
with no reasons and bases.  An April 2009 inquiry from the 
Veteran (submitted with a photocopied SSOC) shows that he 
received the partially blank and incomplete SSOC.  

The March 2007 Board remand specified that the Veteran was to 
be furnished a SSOC.  The SSOC afforded the Veteran does not 
contain the reasons and bases for the denial and does not 
afford him a reasonable opportunity to respond.  

Compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to assure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Also, the Veteran also has not received proper Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 (West 2002), 
notice regarding disability ratings and effective dates for 
his service connection claims that are currently on appeal.  
On remand, this procedural deficiency should be corrected.  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)  

1. The RO should provide the Veteran with 
an appropriate notice of the VCAA for his 
claim of service connection for a skin 
disability.  The notice should address 
the five elements of a service connection 
claim as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.  
Provide the Veteran with an explanation 
as to the information or evidence needed 
to establish disability ratings and 
effective dates for his claim.  

2. Re-adjudicate the Veteran's service 
connection claim for a skin disability.  
If the decision remains in any way 
adverse to the Veteran, he should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  The SSOC must 
include reasons and bases.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

